Citation Nr: 1223191	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  05-12 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back condition, to include degenerative disc disease (DDD) and degenerative joint disease (DJD).

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972.  

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2004 rating decision. 

In February 2007, December 2009, September 2010, and January 2012, the Board remanded the claim on appeal.  The development directed by the most recent Board remand has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In January 2008, the Veteran presented testimony at a personal hearing conducted at the St. Louis RO before a Decision Review Officer (DRO).  A transcript of this personal hearing is in the Veteran's claims folder. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The issues of service connection for peripheral neuropathy of the right and left upper extremities, as secondary to diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's lower back disability either began during or was otherwise caused by his military service, to include any falls or parachuting therein. 


CONCLUSION OF LAW

Criteria for service connection for a lower back disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

 
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
The Veteran is currently seeking service connection for a lower back disability, which he believes is the result of his military service, either as a result of training to obtain his parachute badge or as a result of a fall while carrying ammunition in Vietnam.  The first time the Veteran filed for service connection for his back was in December 2003, more than 30 years after he separated.  In his application, the Veteran asserted that his back injury had begun in June 1971, noting that he had been treated by a medic in Vietnam.

In his August 2004 notice of disagreement, the Veteran asserted that he injured his back while carrying 105 mm artillery rounds throughout his duty in Vietnam.  He asserted that the rounds were heavy, and he suggested that if x-rays had been taken at that time that service connection would have been granted.  In his substantive appeal that was received in April 2005, the Veteran reported that his back condition started while he was stationed in Vietnam between 1970-71 when his back was strained by the carrying of 105mm shells on his shoulders.

In a July 2005 statement, and again at a January 2008 RO hearing, the Veteran indicated that he had made 18 parachute jumps while in service, which he believes also might have contributed to his current back problems.  To this end, the Veteran's DD-214 shows that he was awarded the parachutist badge while in service, which fully corroborates his accounts such that his testimony is taken to establish the fact that he completed multiple parachute jumps while on active duty.  See 38 U.S.C.A. § 1154(a).

At his RO hearing, the Veteran alleged that he first sought treatment for his back in the same year he got out of service, asserting that he had seen a doctor at VA in 1972, followed by self-medication thereafter.  He indicated that he was doing small carpentry jobs at that time.  The Veteran also described carrying artillery shells while in Vietnam, explaining that he would carry approximately 250 pounds of shells at a time over a distance of 500-1000 yards.  The Veteran asserted that on one occasion, it was raining and he slipped and fell backward onto his tailbone.  He indicated that he saw the medic several days later and was given some pills; but, because the pain resolved shortly thereafter, he did not think anymore of it.  The Veteran denied experiencing any back injuries prior to service (although it is noted that he was shot in the abdomen prior to enlistment, and still carries the bullet).

The evidence currently demonstrates that the Veteran has a lower back disability as there is radiologic evidence of degenerative disc disease in the Veteran's back.  As such, the issue that must be resolved is whether the back disability either began during or was otherwise caused by the Veteran's military service.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
 
Thus, if the Veteran can establish both that he began experiencing back pain in service and that it has continued to the present day, then his lay testimony and statements may be enough to establish that service connection is warranted.  

However, while the Veteran, as a layperson, is considered to be competent to report symptoms such as back pain as they are capable of lay observation, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
  
For the following reasons, the Board does not find the Veteran's allegation that his back problems began in service to be sufficiently credible to establish continuity of symptomatology.

First, it is unclear that the Veteran ever incurred an injury in service as he alleged.  The Veteran has reported injuring his back when he slipped in service, but his service treatment records fail to describe such an incident.  The service treatment records do indicate that the Veteran presented for treatment of lower back pain in June 1971, but it was in conjunction with complaints of nausea and vomiting, and he reported that his urine had turned dark green.  The impression of the medical officer was to rule hepatitis and mononucleosis.  Medication was provided for the Veteran's back, but no specific back injury was described or diagnosed.  In a record dated a week later, it was noted that the Veteran was a constant visitor to the aid station and was always trying to get out of field duty, whether it be for his back, for fatigue, etc.  Yet, aside from the June 1971 complaint, the only other service treatment record which even mentioned the Veteran's back appeared in October 1971 when he was found to have a rash on the side of his back.  

Of particular note, the Veteran did have the opportunity at separation to report any back problems he was experiencing or had experienced.  However, in November 1971, the Veteran specifically denied having any recurrent back pain on a medical history survey completed in conjunction with his separation physical.  It is noted that in completing this medical survey and denying having any back pain, the Veteran acknowledged having experienced no fewer than six listed abnormalities, adding weight to the fact that he was not experiencing any back problems at that time.  Additionally, the Veteran's spine was found to be normal on his separation physical.  Thus, at the time of his separation from service, not only was his back found to be normal, but the Veteran himself specifically denied any back problems.  He also did not mention any problems following parachute training, and he did not mention injuring his back during any fall.  As such, the Veteran's service treatment records undermine his present day contentions that he experienced back pain during service which has continued to the present day.

The fact that the Veteran denied any back problems at separation, in conjunction with the examination finding of a normal back, is taken as more probative evidence than are his current statements which have been provided decades after the fact and in conjunction with a claim for benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements). 

Moreover, while the Veteran now alleges that he has experienced back pain all along; following service, there is no record of the Veteran complaining about his lower back disability for several decades until he eventually sought pain medication while in prison in October 1993.  While this fact is not entirely dispositive, it does work against the Veteran's assertion that he has experienced back pain since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim). 

The first indication of any back problems was in a private treatment record from the Missouri Department of Corrections that was dated in October 1993 in which it was noted that the Veteran used indocin and robaxin for post-trauma back pain.  However, in a December 1993 treatment record, the back pain was attributed to an old gunshot wound (which had occurred prior to service).

In a March 2004 VA treatment record, the Veteran complained about a rash, but denied any other health problems at that time.  It was noted that the Veteran was employed at a grocery store and he exercised daily, running and lifting weights.  The Veteran denied any musculoskeletal pain, reporting that he ran daily.  No spinal tenderness was noted.

In January 2005, the Veteran complained of lower back pain for one week that was radiating down his right leg.  He denied any recent injury or fall.  X-rays in January 2005 revealed reduced disc space in the Veteran's back that was consistent with degenerative disc disease.  It was noted that the x-rays showed a metallic bullet in the Veteran's mid right abdomen (it was explained in a March 2004 VA treatment record that the Veteran had been shot in the abdomen in 1968).  The Veteran was seen for a complaint of lower back pain, but he denied any recent or previous trauma to his lower back.  He stated that the pain had been present for approximately two weeks.

The Veteran did allege at his RO hearing that he first sought VA treatment in the year he separated from service (1972).  However, VA made a request to the facility at which the Veteran alleged having received treatment for any records from 1972, but not only was a response received that there were no records available, but the response also indicated that the Veteran first enrolled at the VA medical center in St. Louis in January 2004.  There was no indication that the Veteran had enrolled approximately 30 years earlier as he suggested.  The first VA treatment records that are of record are dated in March 2004 when the Veteran began seeking treatment for a rash (with no mention of any back problems).  In the treatment record it was specifically noted that it was the Veteran's first office visit at VA.  This evidence  also works to undermine the Veteran's contention that he received back treatment from VA within a year of service.

Additionally, it is undisputed that the first time the Veteran sought service connection for his back disability was in December 2003; yet, the Veteran was familiar with VA in the years following service, as documents are of record from April 1974 showing that he corresponded with VA at that time in an effort to increase his education allowance.  While this fact is also not dispositive, it is yet another piece of evidence which weighs against the Veteran's contention that he experienced back problems continuously following service yet did not file a claim for compensation.

Having reviewed the evidence in its entirety, the Board concludes that the weight of the evidence is against the Veteran's assertion that he has experienced lower back pain continuously since service.  As such, the Board concludes that his testimony is not sufficiently credible to establish back symptomatology continuously since service.

Because the Veteran's current back disability cannot be linked to service by continuity of symptomatology, service connection would require a medical opinion of record to link the Veteran's back disability to his military service.

The Board acknowledges the Veteran's belief that either a slip-and-fall in service or parachute training caused his current back disability.  However, as a lay person, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a back disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's opinion is not considered to be competent to provide the requisite nexus between his back disability and his time in military service.  

The Board will now turn to the various medical opinions that are of record. 

The Veteran was initially afforded a VA examination in June 2005 to ascertain if his current back condition was related to his in-service injury.  At the examination, the Veteran reported that while in Vietnam he used to carry approximately five shells at a time on his back in a case from the ammunition dump to the field.  He stated that on one occasion in 1970 while carrying shells, his foot slipped and he struggled to keep his balance.  He believes that he strained his back in this incident.  The examiner noted that the service treatment records documented a visit in June 1971 at which the Veteran complained of back pain in association with some voiding problems, but that urinalysis and CBC were normal, and the Veteran had been given Parafon Forte for his back.  The examiner observed that there were no additional back complaints recorded in service, that the Veteran's back was found to be normal at separation, and that there was no evidence that the Veteran had been treated for his back since his release from active duty.  The examiner diagnosed the Veteran with degenerative disc disease and degenerative joint disease, but opined that it was less likely than not that the Veteran's current back condition was a progression of the back condition noted in June 1971 while on active duty.  The examiner explained that there was no information in the Veteran's claims file that would prove the chronicity and continuity of the back condition.  For that reason, the examiner suggested that the x-ray changes appeared to be a recent development.

Following the examination, the Veteran asserted that while on active duty, he completed more than 18 parachute jumps, and because this fact was consistent with the conditions of the Veteran's service, the Board remanded the Veteran's claim for a second VA examination, to ascertain whether his current back disability was related to his parachute jumps in service.  

In March 2006, the Veteran was seen by a chiropractor at which time he once again asserted that he injured his lower back in Vietnam, carrying artillery shells, and reported that the pain had been constant since 1970.  However, there was no indication in the treatment record that the chiropractor actually endorsed the Veteran's theory of causation, but rather it appears that the chiropractor was merely documenting the Veteran's assertions.  However, as discussed above, the Board concluded that the Veteran's allegation that his back pain had continued since service was unsupported by the evidence of record and was therefore found not to be credible.

In May 2007, the VA examiner who had conducted the June 2005 VA examination once again physically examined the Veteran and reviewed his claims file.  The examiner noted that at the time of the previous VA examination, the Veteran had maintained that his back disability was the result of carrying heavy artillery shells, but that he had since added that it might be the result of his 18 parachute jumps during service.  After reviewing the evidence of record, the examiner once again noted that there was no documentation of any continuity of symptoms for 34 years after the Veteran's lone in-service back complaint (which was not even treatment for a specific back injury).  As such the examiner concluded once again that it was less likely than not that the Veteran's current back condition was a progression of a back condition that he had incurred while on active duty.  While the examiner did not specifically address the impact, if any, of the parachute jumps, it is clear that he was in fact aware of the Veteran's in-service jumps, as they were specifically discussed within the body of the examination report.

In September 2007, the Veteran was seen at the Back & Spine medical institute.  The Veteran informed the doctor that he had a history of chronic lower back pain, which he asserted was caused when he slipped and fell on his lower back some time in 1970 or 1971.  The Veteran asserted that he felt a "pop" at that time, and he indicated that since that time his pain had progressively worsened.  The doctor diagnosed the Veteran with degenerative disc disease, lumbar lower back pain, and a history of a gunshot wound to the abdomen.  However, the doctor did not actually affirmatively relate the Veteran's current back disability to his military service.  Rather, the doctor merely recorded the Veteran's assertions.

In September 2009, the Veteran submitted an article from spine universe describing high-risk jobs.  The article indicated that heavy, physical work, forceful and lifting movements, bending and twisting, awkward work postures, whole body vibration and static work postures compounded the risk to workers.  To this end, the United States Court of Appeals for Veterans Claims (Court) has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  However, in the present case, the treatise evidence submitted by the Veteran is not accompanied by the opinion of any medical expert.  As such, the Board concludes that this information is insufficient to establish the required medical nexus opinion in this case.
 
The Veteran was provided an additional VA examination in June 2009.  Once again with the same VA examiner who had conducted the previous two VA examinations in 2005 and 2007.  The examiner noted that the Veteran had been incarcerated from 1981-2003 in Missouri, and observed that he had voiced back complaints beginning in 1993.  However, the examiner found no way to address the gap between the Veteran's release from active duty and the onset of back pain.  The examiner diagnosed the Veteran with degenerative joint disease and degenerative disc disease of the lumbar spine, and he allowed that there had to be sympathy for someone who carried artillery shells on his back.  Yet, the examiner observed that the service treatment records did not document clear evidence of a back problem or of chronicity of a back problem, and that there was no documentation of any continuity of symptoms after release from active duty, as the Veteran's symptoms did not begin for many years after his service had ended.  The examiner allowed that the Veteran made a convincing case for service connection, but stated that he was unable to offer an opinion without resorting to speculation. 

Because the examiner had not explained why an opinion could not be provided without resorting to speculation, the Board again remanded the Veteran's claim in December 2009 to obtain clarification of the opinion.  However, in January 2010, the VA examiner indicated that there was no change in his opinion, failing to clarify why he could not provide an opinion as to the etiology of the Veteran's lower back disability without resorting to mere speculation.  

In September 2010, the Board remanded the case once again.  A different VA examiner reviewed the Veteran's claims file in October 2010, noting that he had been asked to consider whether the Veteran's current back disability was caused by his military service, to include his activities as a parachutist (which involved 18 jumps).  The examiner noted that the Veteran's service treatment records suggested that he was only seen one time in service for back pain, but that even at that time there was no indication of any musculoskeletal injury, strain, or other related mechanical back pain.  The examiner also took note of the Veteran's allegation that he fell while carrying artillery shells and injured his back, but observed that there was no indication of any treatment for such an injury, and there was no record of any treatment being sought for any injury related to the parachute jumps.  The examiner noted that the Veteran did receive some Motrin for several subjective complaints of back pain while incarcerated between 1992-1999.  However, the examiner also noted that at the time the Veteran started receiving treatment from VA, he was working at a grocery store and running and lifting weights; and he had specifically denied any musculoskeletal pain at that time.  The examiner also noted that per a 2006 chiropractic note, the Veteran at some point began working as an iron worker, which he had continued to do (per a diabetes mellitus VA examination in 2010).  The examiner acknowledged that x-rays did show degenerative disc disease and noted that the Veteran weighed more than 200 pounds.  The examiner stated that after reviewing the evidence of record, there was really no objective evidence establishing a nexus between the Veteran's active military duty and his current degenerative disc disease.  As such, the examiner opined that it was less likely than not that any current back pain was related to the Veteran's military service.  Rather,  the examiner found that the findings were consistent with the Veteran's age, type of employment, which is generally rather strenuous as an iron worker, and some degree of obesity.

In October 2011, the Veteran submitted a letter from Hillsdale Fabricators explaining that they had employed the Veteran since 2004.  It was noted that the Veteran safely performed many roles, and demonstrated safe ergonomics with his daily tasks.  The company also reported that it had a 50 pound lifting limit.  It was noted that the Veteran had never experienced a work related injury during his time at the company.

The Veteran also submitted a letter dated in October 2011 from his chiropractor who stated that the Veteran had been seen in March 2006 and October 2011 and had described a past history on both visits of an initial injury in the military in 1970 that had resulted in his ongoing lower back condition.  The chiropractor stated that it appeared that the Veteran's original injury was commensurate with his complaint of recurrent lower back pain.  

However, while the chiropractor's  statement linked the Veteran's back disability with his military service, she did not provide any explanation or rationale for her statement, failing in any way to account for the fact that the Veteran actually denied any back problems at separation, was found to have a normal back at his separation physical, and did not voice any complaints of back problems for a number of years after service.  Unfortunately, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  

Nevertheless, the Board remanded the Veteran's claim in January 2012 to ensure that the VA examiner fully addressed the role, if any, that the Veteran's time as a parachutist played in the development of his current back disability.

In February 2012, the examiner clarified that in his opinion, the Veteran's current back condition was not related to his military experience, including parachute jumps.  Once again, the examiner noted that the Veteran's only mention of back pain in his service, was in conjunction with treatment of a febrile illness.  

Aside from the Veteran's numerous statements relating his back condition to his military service, the only evidence that suggests a link between the Veteran's service and his back disability is the letter from his chiropractor in 2011.  However, as noted, that letter lacks any rationale and appears to assume the credibility of the Veteran's statements.  Unfortunately, as described above, the evidence of record fully undermines the credibility of the Veteran's statements as to the continuity of his back pain, meaning that any opinion that relies on such statements is similarly undermined, as the Board is not required to accept medical opinions which are based solely on a recitation of history.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

Conversely, the VA examiners both had full access to the Veteran's claims file and their opinions were grounded in the evidence of record.  The examiners both found that it was less likely than not that the Veteran's current back disability was related to his military service to include his parachute jumps.  These opinions considered the Veteran's statements, but also weighed factors such as the general lack of back treatment in service, the Veteran's denial of back pain at separation, and the multiple decades following service during which the Veteran did not seek any back treatment.

The most recent VA examination was ordered to specifically address the role, if any, that the Veteran's parachute qualifications had on his current back disability, but the examiner found that there was not any link that was supported by the evidence of record.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190   (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101   (1992).  

Given that the chiropractor's opinion is predicated on a faulty premise, the Board finds it to be of lesser probative value, compared to the VA opinions which have been obtained, and therefore the chiropractor's opinion will be afforded less weight.  Conversely, the VA examiners supported their opinions with complete rationales which were grounded in the evidence of record.  These opinions are taken to be highly probative.

The Board acknowledges that a remand was obtained to clarify the first examiner's opinion which ultimately had been unable to resolve the question of whether the Veteran's current back disability either began during or was otherwise caused by his military service without resorting to speculation.  However, even then, it is clear that the first VA examiner had been unable to find any reason to link the Veteran's back condition to his military service.  Regardless, even if that examiner's opinion was found to be of less value, the most recent VA examiner still provided an opinion that was grounded in the evidence of record and fully supported by a coherent rationale.  As such, this opinion standing alone is the best supported and most thorough piece of medical evidence and it is therefore entitled to the most weight.  Unfortunately, it weighs squarely against the Veteran's claim.

Given this conclusion, the evidence of record is against a finding that the Veteran's current back disability either began during or was otherwise caused by his military service, and the criteria for service connection have therefore not been met.  Accordingly, the Veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letters dated in November 2004 and January 2010, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The January 2010 letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to content. 

The Board finds that to the extent that any defect concerning the timing of the notice requirement is alleged, any such error was harmless.  During the course of his appeal, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records, VA treatment records, and prison records have all been obtained, as have service personnel records and service treatment records.  Additionally, the Veteran testified at a hearing before the RO and was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with a number of VA examinations (the reports of which have been associated with the claims file).  The Board finds the most recent VA examination was thorough and adequate and provides a sound basis upon which to render a fully-informed decision with regard to the Veteran's claim.  The VA examiner accurately documented the Veteran's medical history and his contentions, and provided the information necessary to evaluate his disability.  

It is noted that the Board remanded the Veteran's claim on several occasions to ensure that all of the Veteran's contentions were fully addressed by the medical opinions, and that any VA opinion was supported by an adequate rationale.
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

Service connection for a lower back disability is denied.


REMAND

A May 2011 rating decision denied the Veteran's claim for service connection for peripheral neuropathy of his bilateral upper extremities.  In a July 2011 statement that was entitled "NOTICE OF DISAGREEMENT", the Veteran explained that he disagreed with the denial of service connection for peripheral neuropathy in both upper extremities.  However, to date, a statement of the case (SOC) has not yet been issued for those issues as is required by law.  38 C.F.R. § 19.26.  This should be done.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Consider the issues of whether service connection is warranted for peripheral neuropathy of the bilateral upper extremities; if the benefits sought cannot be granted, the RO should issue a statement of the case in accordance with applicable law and regulations.  The Veteran, and his representative, should be informed of the period of time within which a substantive appeal must be filed to perfect his appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


